FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         January 9, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
CEDRIC GREENE,

      Plaintiff - Appellant,

v.                                                         No. 17-4145
                                                   (D.C. No. 2:16-CV-00964-DB)
DIRECT TV, INC.,                                             (D. Utah)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

      Cedric Greene appeals the district court’s determination that it lacked subject

matter jurisdiction over this action. Although we agree with that conclusion, we

remand with instructions to dismiss without prejudice.

      Greene filed suit against Direct TV, Inc. in the U.S. District Court for the

District of Utah, asserting claims for false advertisement, breach of contract, and

negligence. He alleged that the district court had jurisdiction because the case posed

a federal question. A magistrate judge recommended dismissal for lack of subject

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
matter jurisdiction. Over Greene’s objections, the district court adopted the

recommendation and dismissed the case with prejudice. This timely appeal followed.

      The district court was correct to dismiss this case for lack of subject matter

jurisdiction. “Any federal court must, sua sponte, satisfy itself of its power to

adjudicate in every case and at every stage of the proceeding, and the court is not

bound by the acts or pleadings of the parties.” Harris v. Ill.-Cal. Express Inc., 687

F.2d 1361, 1366 (10th Cir. 1982) (italics omitted). To establish federal question

jurisdiction under 28 U.S.C. § 1331, a question of federal law must appear on the

face of the plaintiff’s well-pleaded complaint. Rice v. Office of Servicemembers’

Grp. Life Ins., 260 F.3d 1240, 1245 (10th Cir. 2001). A plaintiff must demonstrate

either “that federal law creates the cause of action,” Morris v. City of Hobart, 39 F.3d

1105, 1111 (10th Cir. 1994) (quotation omitted), or that his state-created cause of

action “necessarily turn[s] on a substantial question of federal law,” Rice, 260 F.3d at

1245. Greene’s complaint does not identify any federal statute furnishing the

relevant causes of action or a substantial question of federal law raised by his claims.

However, “a dismissal for lack of subject matter jurisdiction is without prejudice and

does not have a preclusive effect.” Garman v. Campbell Cty. Sch. Dist. No. 1, 630

F.3d 977, 985 (10th Cir. 2010).

      We also take this opportunity to caution Greene to carefully reflect on the

legitimacy of any future claims he may bring in this court. “This court has ordered

comprehensive filing restrictions on litigants who have repeatedly abused the

appellate process.” Ford v. Pryor, 552 F.3d 1174, 1181 (10th Cir. 2008).

                                            2
      We therefore VACATE the district court’s dismissal with prejudice and

REMAND with instructions to dismiss for lack of subject matter jurisdiction without

prejudice.


                                         Entered for the Court


                                         Carlos F. Lucero
                                         Circuit Judge




                                         3